Citation Nr: 0315637	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  94-19 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for dermatitis of the forearms, chest, and face with basal 
cell carcinomas of the face and chest. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1962 to January 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.
 
The Board's previous decision on this issue in April 2002 
continued the 10 percent disability rating for the service-
connected dermatitis.  The veteran appealed that decision to 
the U.S. Court of Appeals for Veterans Claims (Court).  
Pursuant to a joint motion, in a November 2002 Order, the 
Court vacated the portion of the Board decision concerning 
the evaluation of dermatitis and remanded the matter to the 
Board for readjudication.  By letter dated in February 2003, 
the Board advised the veteran and his representative that he 
had additional time in which to supplement evidence and 
argument before the Board.  The June 2003 Appellant's Brief 
has been associated with the claims folder.  The case is now 
ready for appellate review.    


REMAND

The veteran's service-connected dermatitis is rated under 
criteria for skin disabilities set forth in 38 C.F.R. § 4.118 
(2002).  During the pendency of this appeal, VA promulgated 
new rating criteria for evaluating skin disabilities 
effective August 30, 2002.  67 Fed. Reg. 49,590 (July 31, 
2002) (to be codified at 38 C.F.R. pt. 4).  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) (where a regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply).  
Review of the most recent VA examination finds that is does 
not address the factors in the amended rating criteria and is 
therefore not adequate for rating purposes.  See 38 C.F.R. 
§ 4.2.  To ensure adequate evidence to address the revised 
rating criteria, a new examination is required.

In addition, during the course of the current appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002), was enacted.  The VCAA eliminated 
the requirement for a well-grounded claim, enhanced VA's duty 
to assist a claimant in developing facts pertinent to his 
claim, and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Review of the claims folder fails to reveal 
notice from the RO to the veteran that complies with VCAA 
requirements with respect to the issue on appeal.  A remand 
to the RO is required in order to correct this deficiency.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to comply with the VCAA with 
respect to the issue currently on appeal, 
to include notifying the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim and of what 
information the veteran should provide 
and what information VA will attempt to 
obtain on his behalf.  The RO should 
provide the applicable opportunity to 
respond. 

2.  The RO should arrange for the veteran 
to be scheduled for a VA dermatology 
examination to determine the nature and 
severity of disability from dermatitis of 
the forearms, chest, and face with basal 
cell carcinomas of the face and chest.  
The examination report should include a 
complete discussion of the history and 
subjective complaints related by the 
veteran, as well as findings on 
examination.  Specifically, the examiner 
should relate findings as to the total 
area affected by the dermatitis, both of 
the entire body and of the exposed areas.  
The examiner should also comment on what 
types of therapies, i.e., systemic or 
topical, have been required, how 
frequently the therapy was needed, and 
the total duration of the therapy during 
the past 12-month period.  

3.  The RO should then readjudicate the 
claim for an increased rating for 
dermatitis of the forearms, chest, and 
face with basal cell carcinomas of the 
face and chest.  If the disposition 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review.  The Board intimates no opinion as to 
the ultimate outcome of the appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


